DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (WO2004054597A) in view of the applicant’s references (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), Mo (CN106880537A) and Urago (Role of protein in cosmeitics, Clinics in Dermatology 2008, 26, 321-325). This is a new rejection based on the arguments filed on 08/15/2022.
Florence’s general disclosure is to the use of extracts from the plant Argania spinosa for production of antiacne agents, agents to combat seborrhea and 5-alpha reductase (see abstract).
Regarding claims 1-2, 10-11, and 20, pertaining to a method of treating skin comprising topically applying to the skin a topical composition of Aragania spinosa kernel extract being in the range of 0.01-5%, Florence teaches wherein skin can be treated with extracts from the Argania spinosa kernel extract for issues related to acne (see abstract).
Florence teaches Argania spinosa “the extracts to be used according to the invention are obtained from plants of the Sapotaceae family, especially from Argania spinosa (L.) Skeels, hereinafter referred to only as Argania spinosa” and “the term plant in the sense of the present application means both whole plants and parts of plants (leaves, roots, stem, bark, flowers, fruits, pulp and seeds) and mixtures thereof” (see page 3, 1st and 2nd para.). Florence continues to teach “proteins for the purposes of the invention, proteins are to be understood as those which can be isolated from the Argania spinosa plant” and “for the purposes of the invention, the preferred extraction of the defatted seed kernels means that the residue — a type of cake — is preferably extracted from the extraction for oil production from the Argania spinosa seed kernels. This residue, which is preferably to be extracted from the extraction for oil extraction, contains 3 to 10% by weight of residual oil. The proteins according to the invention are separated as completely as possible from the remaining oil from this residue. In addition to proteins, other substances naturally occurring in the Argania spinosa plants can also be extracted, which can be extracted under the same conditions” (see page 3, para. 9-10).
Florence teaches that “the proportion of proteins in the extract used according to the invention should preferably be at least 3% by weight, preferably at least 4% by weight and in particular at least 5% by weight - based on the dry weight of the extract” (see page 4, para. 4).
Florence also teaches composition to be formulated as a cream, gel, lotion, ointment, etc. (see page 5, 2nd para.).
Florence does not specifically teach the other components (Himanthalia elongata extract, Undaria pinnatifida extract, Saussurea involucrata extract, Morus alba fruit extract, Citrus aurantium dulcis (orange) callus culture extract) in claim 1 and 10 or wherein the Argania spinosa oil extract is an oil-based protein hydrosylate from oil cakes.
Gleyma’s general disclosure is to a cosmetic composition for increasing collagen synthesis and firming up skin naturally comprising Undaria pinnatifida and Himanthalia elongata (see top of second page of data sheet).
Gleyma discloses the recommended use for the composition containing Undaria pinnatifida extract and Himanthalia elongate extract is 1%-4% (see bottom of last page of data sheet) for reinforcing skin firmness (see top of 2nd page of data sheet).
Centerchem Inc.’s general disclosure is to the product CITRUSTEM which is produced from plant stem cells obtained from the orange Citrius sinensis (see top of 4th page of data sheet) calluses culture (see page 5 of data sheet) and where an effective amount 0.03%-3% was able to have an effect on collagen and elastin expression (see page 12 and 13 of data sheet) and reducing wrinkles and where the recommended use of the extract is between 2-4% (see page 19 of data sheet).
Dr Straetman’s general disclosure is to the Dermofeel® enlight composition which contains Morus Alba fruit extract (see bottom of 2nd page of data sheet).
Dr Straetman discloses the Morus alba fruit extract and the formulation comprising 2% of mulberry extract for antioxidant and skin tone harmonization (see 1st and 2nd page of data sheet).
Mo’s general disclosure is to a cosmetic composition containing Saussureae involueratae extract for enhancing skin cell vigor (see abstract).
Mo discloses the use of snow drop (Saussureae involueratae) extract for external use is 0.0001 %-20% (w/w), preferred percentage by weight is 0.001%-20% (w/w), preferred weight percent Than being 0.001%-10% (w/w), most preferred percentage by weight is 0.01%-10% (w/w) (see claim 8) and explains the meaning of Snow lotus being that of Saussurea involucrate by  “Snow lotus contains flavonoids, alkaloids, lignans and other ingredients. Pharmacopoeia Saussurea involucrata (Kar.et Kir.) Sch.-Bip.” (see ¶ 0012) and where the composition improves mitochondria activity which can promote the renewal of the cell and reduce wrinkles (see abstract and 0001-0002 and 0007).
Urago‘s general disclosure is to proteins being used in topical applications (see abstract).
Urago teaches that “To make proteins suitable for use in water-based cosmetics, it is necessary to convert them into a soluble form, which is easier to manipulate and is more practical for formulating purposes. This form is obtained by the hydrolysis procedure, ie, by cleavage of the protein macromolecule by disruption of some of the peptide bonds” and further “Since the hydrophobicity of peptides influences many of their properties that have cosmetic relevance (substantivity to hair and skin, tensile binding capacity, foaming and emulsifying performance, interaction with radical species, and solubility), there is a chance to determine their functionalities by properly managing their manufacturing process. Enzymatic hydrolysis allows protein cleavage to occur at pH values close to neutrality and temperatures approaching those of living beings, with the important advantage of preventing possible degradation of amino acids and formation of unsafe byproducts. Such mild process conditions preserve the thiol groups of cysteine” (see page 323 and 324).
Therefore, it would have been obvious to a person having ordinary skill in the art to combine Florence’s cosmetic composition for treating skin with the other known cosmetic ingredients for treating skin at the suggested concentrations because each ingredient is already known in the art for improving skin texture, improving collagen synthesis and elasticity, having antioxidant activity and additionally can be used to treat acne and oily skin. By combining the Argania spinosa kernel extract, taught by Florence, which is known for treating skin as claimed with Gleyma’s use of Undaria pinnatifida and Himanthalia elongate extracts for improving skin firmness (also treating skin) and with Centerchem Inc.’s CITRUSTEM which reduces wrinkles through elastin and collagen expression, and with Dr Straetman’s Dermofeel® enlight composition for enhancing skin tones and antioxidant properties with Mo’s Saussureae involucratae extract for enhancing mitochondrial activity which can ultimately lead to wrinkle reduction, this would have created a cosmetic composition with known wrinkle reducing activity with the added benefit of skin tone harmonization and antiacne and oily skin treatment.
 It would further be obvious to make a hydrosylate of the proteins as taught by Urago because mild process conditions of hydrolysis will preserve the thiol groups of cysteines and depending on the outcome of the composition one could tailor the peptides to be more hydrophobic or hydrophilic which can allow for better solubility. Urago also teaches that hydrosylating the protein makes them easier to formulate and work with when creating cosmetics. 
There would have been a reasonable expectation of success in combing the prior art and arriving at the instant invention because each of these cosmetic ingredients are marketed for such a purpose and are known in the art for improving skin texture, tone and treating acne and oily skin. Furthermore, each component already has suggested concentrations at which the component is active. The prior art teaches reasons and methods for hydrolyzing proteins in cosmetics and applying this concept to the instant invention is also prima facie obvious.
Regarding claims 3-5 and 12-14 pertaining to the composition comprising an amount of the extracts to increase procollagen-1 expression in the skin, increase lysyl oxidase expression in the skin, inhibit melanogenesis in the skin, and/or increase expression of elastin in the skin the modified composition would inherently have the same properties as the instant composition. Each component was tested individually, except for the Himanthalia elongata extract and Undaria pinnatifida extract as they were a combined extract formula, and each component would ultimately have the activity that was screened/tested for either on its own or when combined into one composition. Each composition was already known in the art for a skin improving property (mainly all are anti-wrinkle with additional antioxidant, antiacne and skin tone enhancing properties) at certain suggested ranges of concentrations which the applicant used when combining these components.  The applicant has found that these ranges also impart additional properties within those same ranges and therefore those properties would have been found in each extract from which they came. The composition would inherently have the same newly-found properties as determined by the applicant. 

Claims 6-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Florence (CA2905756A1) in view of  (SLENDYL@ Reshapes the silhouette & Prevents the loss of firmness for a perfect body, Gleyma, 2016), (CITRUSTEMTM Product Data Sheet, Centerchem, Inc., 2016), (Dr Straetmans, Dermofeel® enlight: Natural effective whitening blend product data flyer, 2015), Mo (CN201510920112), BASF publication (January 12, 2016 New Release: https://www.basf.com/global/en/media/news-releases/2016/01/p-16-103.html) and Urago (Role of protein in cosmeitics, Clinics in Dermatology 2008, 26, 321-325) as applied to claims 1-5 and 10-14 and 20  above, and further in view of Carle (US20170042778A1). This rejection is maintained for reasons of record set forth in the Office Action mailed 05/25/2021.
Regarding claim 6 and claim 15, pertaining to the composition comprising Opuntia tuna fruit extract, modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s invention teaches all the components of claim 1, however it does not specifically teach the Opuntia tuna fruit extract of claim 6 and claim 15.
Carle’s general disclosure is to a topical composition for improving the appearance of skin (see claim 1 and abstract)
Carle discloses a composition comprising Opuntia tuna fruit extract (see claim 1) and where Opuntia tuna fruit extract to inhibit COX-1, inhibit COX-2, inhibit lipoxygenase, and/or inhibit TNF-α; malachite extract to inhibit MMP1, inhibit COX-1, inhibit COX-2, inhibit lipoxygenase, and/or to increase antioxidant capacity of the composition (see 0019). 
Regarding claims 7 and 18, pertaining to the composition comprising 0.1-3% w/w of Butyispermum parkii (shea) butter, Clarle discloses shea butter as a moisturizing agent (see 0085-0087) and provides an example where it is used in a concentration from 0.0001-10% (see table 10, 0122).
Regarding claim 8, 9 and 19 pertaining to the composition comprising 0.001-1% w/w of adenosine and 0.1-3% w/w of caprylic/capric triglyceride, Carle discloses 0.001-1% adenosine (see claim 18) and caprylic/capric triglyceride at 0.01-3% by weight (see 0022). 
Regarding claim 16, pertaining to the composition comprising 65-85% w/w water, Carle discloses in an example where “Alternatively, the amount of water can be varied so long as the amount of water in the composition is at least 35% w/w, and preferably between 65 to 85% w/w” (see 0126).
Regarding claim 17, pertaining to the composition comprising 0.5-8% w/w of isononyl isononanoate, 0.5 to 8% w/w of dimethicone, 0.1 to 5% w/w of glycerin, 0.1 to 5% w/w of butylene glycol, 0.1 to 5% w/w of PEG-100 stearate, 0.1 to 5% w/w of glyceryl stearate and 0.1 to 5% w/w of cetyl alcohol, Carle discloses lavender oil as a moisturizing agent (see 0045) and isononyl isononanoate is found naturally in lavender oil as referenced by (Paula’s Choice Skincare, referenced by “International Journal of Toxicology”, December, 2011),  and where the range of the ingredients can be within 5.0%, 5.1%, 5.2%, 5.3%, 5.4%, 5.5%, 5.6%, 5.7%, 5.8%, 5.9%, 6.0%, 6.1%, 6.2%, 6.3%, 6.4%, 6.5%, 6.6%, 6.7%, 6.8%, 6.9%, 7.0%, 7.1%, 7.2%, 7.3%, 7.4%, 7.5%, 7.6%, 7.7%, 7.8%, 7.9%, 8.0%  and the percentage can be calculated by weight (see 0077) and PEG-100 sterate at 0.01-3% (see 0045) and glyceryl sterate at 0.1-5% (see 0045) and butylene glycol at 0.1-10% (see 0020) and cetyl alcohol at 0.1-10% (see 0022) and dimethicone at 0.01-1% (see 0020). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the modified Florence, Gleyma, Centerchem Inc., Dr Straetman, and Mo’s composition for treating and improving skin with that of Carle’s teachings of Opuntia tuna fruit extract for enhanced antioxidant capacity. There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients are known in the art for approving the appearance of skin and it would have been prima facie obvious to combine prior art together to arrive at the instant invention.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. The applicant submitted a declaration from Geetha Kalahasti showing that the relied upon Argania spinosa kernel extract of the relied upon art was different than the claimed Argania spinosa kernel extract. The applicant argues that none of the cited references teach the Argania spinosa kernel comprising an oil-based protein hydrosylate extract. The Office relies on a new teaching from the same primary references inventor (Florence), which now shows the same extract as being claimed. The applicant’s declaration shows that the Argania spinosa extract is different from the Argania spinosa oil because the extract comes from the cakes of the Argania spinosa kernel. The new teachings of Florence show that the proteins extracted from the Argania spinosa are indeed from these cakes and thus show the same claimed component (see rejection above). Florence teaches the same process as described in the declaration for obtaining the Argania spinosa kernel protein extract.
The applicant argues that Florence teaches compositions for tightening skin and thus there would be no reason to look beyond this teaching to include other components which solve the issue of tightening skin. This argument is based upon the old reference no longer utilized in this office action and therefore the argument is moot. 
The applicant argues that since Florence does not teach the other components of the instant invention and the Office relies upon other references to teach reasons for their inclusion that the composition would not be rendered obvious by persons skilled in the art. The applicant states that the combination of ingredients in the claims is not rendered obvious merely by demonstrating that each of its elements was, independently, known in the prior art, as some motivation to combine is still required. The Office articulated a motivation to combine each ingredient. Each ingredient has a particular function for “treating skin” as claimed. Each ingredient has an advantage for its inclusion. The Argania spinosa kernel extract is known to treat acne and oily skin. Undaria pinnatifida and Himanthalia elongate is known for increasing collagen synthesis and firming up skin naturally. Plant stem cells obtained from the orange Citrius sinensis also can have an effect on collagen and elastin. Morus Alba fruit extract would act as an antioxidant and enhance skin tone harmonization and Saussureae involueratae extract for enhancing skin cell vigor and reducing wrinkles among other activities. Each ingredient offers a benefit in treating skin and when combined together would create a composition which would have the combined activities and would create a more well-rounded product for skin treatment. 
The applicant argues that there are many skin enhancing benefits from ingredients and many ingredients that can be included in a skin composition and that a person of skill in the art would not have any apparent reason to combine the selected components into a single composition. This however is not the case, as just explained, these components each have certain properties for treating skin, mainly for treating wrinkles. There are additional properties that are conveyed to the composition such as skin tone harmonization, acne and oily skin treatment. A person of skill would look to the art and combine the ingredients just the same as the applicant has done. The applicant has merely combined already known ingredients within already defined ranges of activity and expected to create a composition with the components combined properties. The applicant has not shown that their specific combination of ingredients creates some unexpected results or something that is new or different from the prior art. Each of the claimed activities comes from the individual components themselves and combining them together with the expectation that the composition will have each ingredients activity is prima facie obvious and not specifically inventive. The applicant has merely tested the individual components for certain activities. This process is not inventive. Combining these ingredients within the already described ranges for activity into a single composition with the expectation of creating a composition with nothing more than their combined properties is the same as combining prior art elements according to known methods to yield predictable results. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655